Citation Nr: 1212842	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-44 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1956 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran contends that he has bilateral hearing loss and tinnitus related to in-service acoustic trauma.  The Board observes that the Veteran's service treatment records (STRs) are among those destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  See August 2007 NPRC response.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).   

Specifically, the Veteran contends that he was exposed to loud noises from a semi-tractor trailer, fuel tanker, other vehicle engine noise, and motor pool vehicle noise when stationed in Germany.  Morning reports show that the Veteran was stationed with the 8th Infantry Division in Germany.  The Veteran submitted personnel records showing that he placed second in the Army Driver's Proficiency Contest for driving the five ton tractor and trailer.  The Veteran is competent to report in-service noise exposure.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, there is nothing in the record to indicate that the Veteran is not credible.  As the Veteran's STRs are not of record, when affording him a heightened benefit-of-the-doubt, the Board concedes that he incurred in-service acoustic trauma from motor pool, engine, and tanker noise.  

According to post-service medical records, the Veteran reported having tinnitus and decreased hearing in August 2006 when he was treated for cerumen impaction.  A record dated in September 2007 reveals that the Veteran had partial hearing loss.  With regards to the Veteran's tinnitus, the Board observes that the Veteran has not indicated having a continuity of symptomatology since service.  As the Board concedes in-service acoustic trauma due to the Veteran's competent and credible reports of noise exposure in service, and as post-service evidence shows complaints of bilateral hearing loss and tinnitus, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if he has bilateral hearing loss and tinnitus related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the Veteran's claim for service connection for a cardiovascular disorder, the Veteran contends that he passed out in approximately 1958 and was told that he had a heart condition.  See, e.g., July 2007 claim.  He reported being treated at the troop clinic in Germany.  Id.  A September 2007 statement from the Veteran indicates that he only had about four months of service left when he passed out.  The Veteran is competent to report passing out and being told that he had a heart condition when that happened.  Layno, 6 Vet. App. 465.  The Board also finds him credible.

Post-service medical records show that the Veteran has had heart problems at least as early as 1986.  A record dated in August 2006 shows that the Veteran had a pacemaker implanted in 1986.  The Board observes that the Veteran submitted an Authorization and Consent to Release Information form to the RO to obtain all of his pertinent treatment records, including those pertaining to the 1986 surgery.  The request to the clinic--Boone Clinic--that performed the 1986 surgery, in addition to surgeries in 1995, 1997, and 1999, was returned to the RO with a notation on the envelope of "retired-not here."  It is not clear if the physician with the clinic that the release was addressed to had retired, or whether the Veteran's medical records had been retired and were unavailable.  In this regard, the Board observes that the Veteran submitted a statement in March 2008 that he called all of his treatment providers and was told that his records had been sent in.  

Here, records from Boone Hospital Center, as opposed to Boone Clinic, have been obtained and associated with the claims folder.  There are no records dated earlier than 1999.  As it is not clear whether the response from the Boone Clinic indicates that the Veteran's records are unavailable due to being retired and as no records from Boone Clinic are of record, but the Veteran has indicated that all of his records have been submitted, the Board finds that a remand is necessary to exhaust all attempts to obtain treatment records prior to 1999.  

The Board also finds that since a remand is necessary to attempt to obtain additional records, the Veteran should be afforded a VA examination since he has competently and credibly reported being told he had a heart condition in service and he clearly has post-service cardiovascular disorders.  See McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service bilateral hearing loss, tinnitus, and cardiovascular treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received at the Boone Clinic from his separation from service in January 1959 to January 1999.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his bilateral hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss and tinnitus had their clinical onset in service or are otherwise related to active duty.  In answering these questions, the examiner should note that the Veteran's in-service acoustic trauma from engine, tanker, and motor pool noise has been conceded.   

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any cardiovascular disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed cardiovascular disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's competent and credible reports of passing out in service in approximately 1958 and of being told he had a heart condition at that time.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


